DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 13, 20, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 1, insert the word “component” after chamber.
Claim 4, lines 2 and 3, is indefinite because “metal-carbide” is unclear.  Should it be “titanium-carbide”?

Claim 6, line 1, is indefinite because “the metallic particles’ are unclear.  Should it be “the titanium particles”?
Claim 9 is indefinite because it lists a number of metals but claim 1 is now limited to titanium.
Claim 13, lines 1 and 2, is indefinite because “metal carbides” is unclear.  Should it be “titanium carbides”?
Claim 20 is indefinite because it lists a number of metals but claim 1 is now limited to titanium.
Claim 20 is indefinite because it depends on a cancelled claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3-10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rasheed et al. (U.S. PGPUB. 2012/0199469 Al) in view of Sato et al. (U.S. Pat. 6,855,236), 
Kim (U.S. PGPUB. 2004/0089543 A1), Galventto et al. “XRD and XPS study on reactive plasma sprayed titanium-titanium nitride coatings”, Thin Solid Films 384 (2001) 223-229 and Rasheed et al. (U.S. PGPUB. 2013/0277203 A1). 
INDEPENDENT CLAIM 1:
Regarding claim 1, Rasheed et al. “469 teach a sputtering chamber component (Fig. 1C) comprising: a front surface formed of an aluminum or copper alloy (Fig. 1C - 110; Paragraph 0023); a back surface opposite the front surface; a sputter trap formed on at least a portion of the front surface, the sputter trap having a surface roughness greater than the back surface of the sputtering chamber component and a coating of metallic particles formed on the sputter trap, the coating having a thickness from about 0.025 mm to about 2.54 mm (0.001 inches to about 0.1 inches) and substantially free of impurities. (Paragraph 0018-0036 - Roughening a region of a backing plate supporting a target. Coating that region via plasma spray deposit or derivative thereof with a metal layer 160 having a thickness of about 0.002 inches to 0.100 inches. The resultant prevents the production of undesirable contaminants.)
The difference between Rasheed et al. “469 and claim 1 is that the metal coating being formed of titanium particles is not discussed (Claim 1), the macrotexture being formed on the sputter trap is not discussed (Claim 1), the particles of the coating being substantially diffused is not discussed (Claim 1), the particles of the coating having plastic deformation is not discussed (Claim 1) and the purity of the coating for sputter trapping particles is not discussed (Claim 1).

Regarding the macrotexture being formed on the sputter trap (Claim 1), Kim teaches forming a macrotexture and microtexture on a sputter trap of a backing plate. (Paragraph 0049- 0051; Fig. 8, 9, 11)
Regarding the particles of the coating being substantially diffused (Claim 1), At the outset the Examiner understands substantially diffused to be as described by Applicant’s specification a layer “defined as a layer having a uniform distribution of particles such that individual particles are substantially indistinguishable or indistinguishable from one another.” Rasheed et al. teach that plasma spraying is utilized to produce the layer. (Paragraph 0034) The plasma spraying inherently produces a layer having a uniform distribution of particles such that individual particles are indistinguishable or indistinguishable from one another. Further in support thereof Sato et al. teach that plasma spraying will produce a layer having a uniform distribution of particles such that individual particles are indistinguishable or indistinguishable from one another. (Column 6 lines 31; Fig. 1; Column 8 lines 34-41)

    PNG
    media_image1.png
    304
    588
    media_image1.png
    Greyscale

	Regarding the particles of the coating having plastic deformation (Claim 1), Rasheed et al. teach utilizing plasma spray technique to form the metal coating.  (Paragraph 0033)  Plasma spray coating inherently produces particles with plastic deformation.  In support of the inherency Galvanetto et al. teach that plasma sprayed metallic coatings usually exhibit a preferred orientation with the active slip planes parallel to the substrate. This is due to plastic deformation caused by the impact force of the arriving particles during the deposition process.  (Page 225 left hand column)
Regarding the purity of the coating for sputter trapping particles (Claim 1), Rasheed et al. ‘469 teach wherein the coating is at least about 99.99% pure. (Paragraph 0034 - nickel or tungsten - about 99.99% pure because it is only metal nickel or tungsten for example) Furthermore, Rasheed et al. ‘203 teach a particle trap material with high purity of greater than 99%. (Paragraph 0035 - surface 218, may be coated with a layer of material that has a high etch selectivity to aluminum, such as one or more of titanium, tantalum, nickel, titanium oxide, or the like. The layer 218 may be deposited in any suitable fashion, such as by plasma spraying. In some embodiments, the purity of the titanium layer 218 is >99%. The plasma spray may be performed in an inert or vacuum (e.g., no oxygen) environment to enhance the purity of coating.)
 recognize the equivalence of Ni, W, Ti, and Al as means for capturing sputter particles to prevent flaking.
DEPENDENT CLAIM 3:
Regarding claim 3, Rasheed et al. “469 teach wherein the coating is at least about 99.995% pure. (Paragraph 0034 - nickel or tungsten - about 99.995% pure because it is only metal nickel or tungsten for example) Furthermore, Rasheed et al. “203 teach a particle trap material with high purity of greater than 99%. (Paragraph 0035 - surface 218, may be coated with a layer of material that has a high etch selectivity to aluminum, such as one or more of titanium, tantalum, nickel, titanium oxide, or the like. The layer 218 may be deposited in any suitable fashion, such as by plasma spraying. In some embodiments, the purity of the titanium layer 218 is >99%. The plasma spray may be performed in an inert or vacuum (e.g., no oxygen) environment to enhance the purity of coating.)
DEPENDENT CLAIM 4:
Regarding claim 4, Rasheed et al. “469 teach wherein a concentration of metal-carbide at a surface of the coating is less than about 70% to 100% a concentration of metal-carbide in the front surface of the sputter trap before the coating is applied. (Paragraphs 0033, 0034 - pure metal surface; The protective coating layer 160 contains a metal)
DEPENDENT CLAIM 5:
Regarding claim 5, Rasheed et al. “469 teach wherein a surface of the coating is substantially free of metal carbides. (Paragraph 0034 - just metallic Ni or W for example) 


DEPENDENT CLAIM 6:
The difference not yet discussed is wherein the metallic particles of the coating are uniformly distributed throughout the coating.
Regarding claim 6, Sato et al. teach wherein the metallic particles of the coating are uniformly distributed throughout the coating. (Column 8 lines 34-41)
DEPENDENT CLAIM 7:
The difference not yet discussed is wherein the particles of the coating have an average particle size from about 200 mesh to about 320 mesh.
Regarding claim 7, as a spray process is utilized it would produce an average particle size of “about” 200 to “about” 320 mesh.
DEPENDENT CLAIM 8:
Regarding claim 8, Rasheed et al. “469 teach wherein the coating has a thickness from about 0.025 mm to about 0.25 mm (0.001 inches to about 0.01 inches). (Paragraph 0035) DEPENDENT CLAIM 9:
The difference not yet discussed is wherein the particles comprise a material selected from a group consisting of titanium, tantalum, tantalum alloys, aluminum, aluminum alloys, and a combination thereof.
Regarding claim 9, Sato et al. teach utilizing Ni, W, Ti, Al as the spray deposit. (Column 3 lines 24-34)
DEPENDENT CLAIM 10:
Regarding claim 10, Rasheed et al. ‘469 teach wherein the sputtering chamber component is a backing plate of a sputtering target assembly. (Fig. 1C)

DEPENDENT CLAIM 21:
The difference not yet discussed is where a microtexture is formed onto the macrotexture.
Regarding claim 21, Kim teaches a microtexture is formed onto the macrotexture. (Paragraph 0049)

    PNG
    media_image2.png
    385
    488
    media_image2.png
    Greyscale

The motivation for utilizing the features of Sato et al. is that it allows for suppressing peeling of deposition material. (See Abstract)
The motivation for utilizing the features of Kim is that it allows for preventing undesired particles in the sputter-deposited layers. (Paragraph 0049)
The motivation for utilizing the features of Rasheed et al. ‘203 is that prevents flaking of material. (Paragraphs 0033-0035)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rasheed et al. ‘469 by utilizing the features of Sato et al., Kim, and Rasheed et al. ‘203 because it allows for preventing undesired particles in the sputter- deposited layers, suppressing peeling of deposition material and preventing flaking.
Claims 11-13, 17-18, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rasheed et al. (U.S. PGPUB. 2012/0199469 Al) in view of Volchko et al. (U.S. Pat. 8,734,896), Sato et al. (U.S. Pat. 6,855,236), Zhou et al. “Titanium and Titanium Alloy Coatings for Corrosion Protection”, Proceedings on the 12th World Conference on Titanium, 2011, pp. 1906-.
INDEPENDENT CLAIM 11:
Regarding claim 11, Rasheed et al. teach a method of forming a sputter trap on a sputtering chamber component, the method comprising: spraying metallic particles on at least a portion of a textured surface formed of aluminum or copper alloy (Paragraph 0023) of the sputtering chamber component to form a layer, the layer having a thickness from about 0.025 mm to about 2.54 mm (0.001 inches to about 0.1 inches). (Paragraph 0018-0036 - Roughening a region of a backing plate supporting a target. Coating that region via plasma spray deposit or derivative thereof with a metal layer 160 having a thickness of about 0.002 inches to 0.100 inches. The resultant prevents the production of undesirable contaminants.)
The difference not yet discussed is cold spraying the particles is not discussed (Claim 11), the particles being titanium is not discussed (Claim 11), the particles undergoing plastic deformation is not discussed (Claim 11), the individual particles being indistinguishable from one another is not discussed (Claim 11), wherein the layer purity is from about 99.99% to about 99.95% is not discussed (Claim 11), and the macrotexture being formed on the sputter trap is not discussed.
Regarding claim 11, Rasheed et al. ‘469 discussed above teach utilizing plasma spraying. Volchko et al. suggest utilizing cold spraying in place of plasma spraying as an equivalent method of spraying material to sputtering targets and backing plates. (Column 9 lines 56-57)
Regarding the particles being titanium (Claim 11), Rasheed et al. ‘469 teach utilizing metal as the spray coating.  Exemplified is tungsten and Nickel.  (See Rasheed et al. Paragraph 0033)  Sato et al. teach utilizing Ni, W, Ti, Al as the spray deposit for acting as a means for 
Regarding the particles undergoing plastic deformation and the particles being indistinguishable from one another (Claim 11), as discussed above Volchko et al. teach utilizing cold spraying in place of plasma spraying as an equivalent method of spraying material to sputtering targets and backing plates. (Column 9 lines 56-57) Since cold spraying is being utilized the resultant plastic deformation and the particles being indistinguishable from one another would be inherent to the process.  Further in support of the inherency Zhou teach plastic deformation and controlling process conditions to produce a coating that is dense and thus would have indistinguishable particles.  (See Zhou pp. 1907-1908)
Regarding wherein the layer purity is from about 99.99% to about 99.99% (Claim 11), Rasheed et al. ‘469 teach wherein the coating is at least about 99.995% pure. (Paragraph 0034 - nickel or tungsten - about 99.995% pure because it is only metal nickel or tungsten for example) Furthermore, Rasheed et al. ‘203 teach a particle trap material with high purity of greater than 99%. (Paragraph 0035 - surface 218, may be coated with a layer of material that has a high etch selectivity to aluminum, such as one or more of titanium, tantalum, nickel, titanium oxide, or the like. The layer 218 may be deposited in any suitable fashion, such as by plasma spraying. In some embodiments, the purity of the titanium layer 218 is >99%. The plasma spray may be performed in an inert or vacuum (e.g., no oxygen) environment to enhance the purity of coating.)


    PNG
    media_image2.png
    385
    488
    media_image2.png
    Greyscale

DEPENDENT CLAIM 12:
Regarding claim 12, Rasheed et al. ‘469 teach further comprising forming the textured surface on at least a portion of the sputtering chamber component by bead blasting, knurling, or machining. (Paragraph 0032)
DEPENDENT CLAIM 13:
Regarding claim 13, Rasheed et al. ‘469 teach wherein a concentration of metal-carbide at a surface of the coating is less than about 70% to 100% a concentration of metal-carbide in the front surface of the sputter trap before the coating is applied. (Paragraph 0034 - pure metal surface)
DEPENDENT CLAIM 17:
Regarding claim 17, Rasheed et al. ‘469 teach wherein the thickness of the layer is from about 0.025 mm to about 0.25 mm (0.001 inches to about 0.01 inches). (Paragraph 0035) 



DEPENDENT CLAIM 18:
Regarding claim 18, Rasheed et al. ‘469 teach wherein the thickness of the layer is from about 0.025 mm to about 0.127 mm (0.001 inches to about 0.005 inches). (Paragraph 0035) 
DEPENDENT CLAIM 20:
Regarding claim 20, Rasheed et al. ‘469 teach wherein the textured surface is formed of a material selected from a group consisting of aluminum (Al), vanadium (V), niobium (Nb), copper (Cu), titanium (Ti), tantalum (Ta), molybdenum (Mo), and alloys and combinations thereof. (Paragraph 0023, 0032)
DEPENDENT CLAIM 22:
The difference not yet discussed is where a microtexture is formed onto the macrotexture.
Regarding claim 21, Kim teaches a microtexture is formed onto the macrotexture. (Paragraph 0049)
The motivation for utilizing the features of Volchko et al. joining material to a sputtering component. (See Abstract)
The motivation for utilizing the features of Sato et al. is that it allows for suppressing peeling of deposition material. (See Abstract)
The motivation for utilizing the features of Kim is that it allows for preventing undesired particles in the sputter-deposited layers. (Paragraph 0049)
The motivation for utilizing the features of Rasheed et al. ‘203 is that prevents flaking of material. (Paragraphs 0033-0035)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Rasheed et al. ‘469 by utilizing the features of Kim, .
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.
In response to the argument that there is no plastic deformation in plasma spraying, it is argued that plasma spray coating inherently produces particles with plastic deformation.  In support of the inherency Galvanetto et al. teach that plasma sprayed metallic coatings usually exhibit a preferred orientation with the active slip planes parallel to the substrate. This is due to plastic deformation caused by the impact force of the arriving particles during the deposition process.  (Page 225 left hand column)  With plasma spraying there is a thermal and kinetic interaction taking place.  The kinetic interaction causes the plastic deformation.  In cold spraying there is only a kinetic interaction but that kinetic interaction causes plastic deformation.  Zhou et al. recognize that controlling variables in the cold spray process controls the microstructure of the coating.  
In response to the argument that the cold spraying process and plasma spraying are not equivalent processes to produce the coating of titanium particles, it is argued that both process will produce plastic deformation of particles in the coating.  The thermal portion of the plasma spray process contributes to the diffused coating.  The control of the variables as set forth in Zhou et al. would result in the diffused coatings.  Thus the two process are equivalent in terms of producing an equivalent product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
March 23, 2022